[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brings Count One of her complaint, and the defendant brings his counterclaim based on an agreement for the sale of a garage. The agreement was not in writing. The Court finds that actions on the agreement are barred by the Statute of Frauds.
The Court cannot ascertain, from the manner in which Count II is pleaded, upon what cause of action the plaintiff relies. It appears from the pleading that the agreement is once again at the heart of the action, but because the plaintiff has raised the claim of unjust enrichment and in argument, claims of fraud and misrepresentation, the Court finds that the plaintiff has not met her burden of proof as to claims of fraud and misrepresentation, and that as to Count II the plaintiff has also failed to prove the allegations of her complaint. The preponderance of the evidence weighs against the plaintiff in regard to Paragraphs 3, 4 and 6 of her complaint.
Count I of plaintiff's complaint and the defendant's cross complaint are dismissed. Judgment shall enter in favor of the I defendant on Count II of the plaintiff's complaint.
BY THE COURT ELAINE GORDON, JUDGE CT Page 1015